By the Court:
The Act of March 16th, 1872, to provide for the opening and improving of Santa Clara and Saratoga Avenue, in the County of Santa Clara (Stats. 1871-2, p. 415), provides in the seventh section that, “in addition to the ordinary taxes levied for municipal purposes in the town of Santa Clara, and for county purposes in the County of Santa Clara, there shall be levied for the two years next ensuing after the passage of this Act, upon the real and personal property within the Town of Santa Clara, and upon the real and personal property owned and situate without the limits of said town and [within] the following lines and boundaries, to wit:” (describing a district of country extending from the said town to the southwestern boundary of the county) “a special tax of ten cents on each hundred dollars,” etc. The section further provides that on the property within that district the special tax “shall be assessed, levied, and collected each year, at the same time, in the same manner, and by the same officers, that State and county taxes are assessed, levied, and collected in the County of Santa Clara.”
The lands of the plaintiffs are situated in that district, and were assessed for the purposes mentioned in the Act, by the County Assessor. They paid the taxes thereon under protest, and this action is brought against the Tax Collector to recover back the amount so paid. The action was commenced before the time at which the tax would have become delinquent, had it not been paid.
First—The first question is whether the Act provides for the levying of a tax or of an assessment. People v. Whyler, 41 Cal. 351, and Taylor v. Palmer, 31 Cal. 251, clearly establish the proposition that the charge authorized by the Act to be imposed upon property within the district and the town is a tax. The language of the Act in question in People v. Whyler was substantially the same as in this case—the tax *556was to be levied upon all the property, both real and personal, within the district—and although the purpose was, as it is in this case, to make a local improvement, it was held that the Act provided for the levying of a tax. The principal proposition determined in Taylor v. Palmer, is that an assessment is a charge only upon the real estate within the given district, and for that reason it was held that a personal judgment could not be rendered for the amount of the assessment against the person owning the real estate charged with the assessment.
Second—The Act creates a district, in addition to the Town of Santa Clara, for the purpose of taxation, to raise the money necessary to carry out the scheme devised by the Act; and-it is provided that the assessment within that district shall be made by the County Assessor. After the very full and deliberate consideration which has been bestowed upon this question in several cases in this Court, it is needless to say more here than that the provision in question is repugnant to section thirteen of Article XI of the Constitution—that the assessment is void, because it was not made by an Assessor elected by the qualified electors of that district. (People v. Hastings, 29 Cal. 449; Riley v. Lancaster, 39 Cal. 354; People v. Sargent, 44 Cal. 430.)
Third—The plaintiffs are presumed to know the law; to know that the provision of the Act in respect to the assessment of the property within the district was void. A tax deed, based on the assessment in this case, would not constitute a cloud on their title to the lands. The threat by the Collector to sell their lands, made before the taxes had become delinquent, was idle, and did not amount to coercion within the doctrine of Bucknall v. Story, post.
Judgment affirmed; remittitur forthwith.